Citation Nr: 0214815	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  98-05 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection post-
traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for 
gastroesophageal reflux disease (GERD) and service connection 
for PTSD will be the subjects of a future decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and GB



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to October 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Montgomery, Alabama 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in December 2000.  The RO denied entitlement to service 
connection for PTSD and GERD.  

A historical review of the record shows that in a May 2000 
decision the Board found the veteran's claim of entitlement 
to service connection for PTSD was 
well-grounded and denied such claim on the basis that PTSD 
was not incurred in or aggravated by military service.  
Entitlement to service connection for GERD was denied as not 
well-grounded.  

In November 2000 the Vice Chairman of the Board denied the 
veteran's motion for reconsideration of the issues denied in 
the May 2000 decision.  See 38 U.S.C.A. §§ 7103, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.102(b), 20.1000, 20.1001 
(2001).  

In January 2001 the Vice Chairman of the Board responded to 
the veteran's motion for reconsideration with supplemental 
argument of the Board's May 2000 decision.  The Vice Chairman 
of the Board found that the Board decision of May 2000 was 
legally and factually correct based on the law in effect at 
that time.  The veteran was given notice that she should 
contact the RO for readjudication of her claim for 
entitlement to service connection for GERD which was denied 
as not well grounded, under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
enacted on November 9, 2000. 

Section 7(b)(1) of the VCAA provides: 

1.  The VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA), was enacted on November 9, 2000.  Section 7(b)(1) of 
the VCAA provides:

In the case of a claim for benefits denied or 
dismissed as described in paragraph (2), the 
Secretary of Veterans Affairs shall, upon the 
request of the claimant or on the Secretary's own 
motion, order the claim readjudicated under 
chapter 51 of such title, as amended by this Act, 
as if the denial or dismissal had not been made.

114 Stat. at 2099 (emphasis added).  Paragraph (2) of 
section 7(b) defines the denials or dismissals to which 
paragraph (1) applies as those that meet the following 
two criteria:  (A) they became final "during the period 
beginning on July 14, 1999, and ending on the date of 
the enactment" of the VCAA and (B) they were issued 
because the claim was not well grounded.  Id. 
at 2099-2100.  Section 7(b)(3) provides that a claim may 
not be readjudicated unless the claimant's request or 
Secretary's motion to initiate it occurs within two 
years of the enactment of the VCAA, and section 7(b)(4) 
provides that, in the absence of a timely request from 
the claimant, nothing in the VCAA shall be construed to 
require the Secretary to locate and readjudicate a 
claim.  Id. at 2100.

Vacation of a prior Board decision is not required.  The 
Board would have no authority to vacate a decision that 
has been affirmed, and subsumed, by a United States 
Court of Appeals (CAVC) decision.  Moreover, it appears 
to be unnecessary for the Board to vacate its decision, 
or for VA to move for recall of judgment in the CAVC or 
Federal Circuit, on every case to be readjudicated under 
section 7(b).  As a practical matter, as discussed 
above, the decision will be treated as if it has no 
effect.  

The AOJ should probably note the fact that a superior 
tribunal has also denied the claim and cite section 7(b) 
of the VCAA as authority for deciding the claim again, 
"as if the denial or dismissal had not been made," 
regardless of the superior tribunal's decision.  
VAOPGCPREC 3-01.  

In the readjudication process the RO in December 2000 denied 
entitlement to service connection for GERD on a de novo basis 
from which the veteran filed a timely appeal.  Since the May 
2000 Board decision has no effect on the issue of entitlement 
to service connection for GERD, the Board will likewise 
consider such issue on a de novo basis. 

With respect to the claim of entitlement to service 
connection for PTSD denied by the RO in December 2000, the 
Board notes that in Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that 38 U.S.C.A. § 7104 means 
that the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  

What the RO may have determined in this regard is irrelevant.  
Should new and material evidence be presented or secured with 
respect to a claim that has been previously disallowed by the 
Board, the claim shall be reopened and reviewed as to all of 
the evidence of record.  38 U.S.C.A. §§ 5108, 7104(b); 38 
C.F.R. § 20.1105.  Accordingly, the issue of entitlement to 
service connection for PTSD has been restated on the title 
page to reflect the issue on appeal as whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for PTSD.

The Board is undertaking additional development on the issues 
entitlement to service connection for GERD and PTSD pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing such 
issues. 

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in June 2002, a transcript of 
which has been associated with the claims file.

As there remains additional development of the service 
connection claim with respect to PTSD, discussion of the 
Board's duty to assist in light of the VCAA is premature at 
this time.  Additionally, the Board need not discuss the 
limited application of the VCAA in new and material evidence 
cases, given the favorable disposition of that issue as 
decided herein.


FINDINGS OF FACT

1.  In May 2000 the Board denied entitlement to service 
connection for PTSD.

2.  Evidence submitted since the Board's May 2000 decision 
bears directly and substantially on the issue at hand, is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSION OF LAW

Evidence submitted since the May 2000 decision wherein the 
Board denied the claim of entitlement to service connection 
for PTSD is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the May 2000 
decision wherein the Board denied entitlement to service 
connection for PTSD is reported in pertinent part below.

A March 1962 physical examination report for enlistment shows 
a normal psychiatric evaluation.  A report of medical history 
undertaken at that time shows the veteran denied nervous 
trouble of any sort.  

The service medical records show that beginning in November 
1962 the veteran was seen for symptoms diagnosed as part of 
an emotionally unstable personality.  She was subsequently 
given an administrative discharge due to an inability to 
adapt to military life.  

VA outpatient psychology notes dated in January 1997 show 
that the veteran was screened for anxiety, depression and 
substance abuse with a history of "military sexual trauma."  
She related some depression to her physical problems and an 
inability to get disability (benefits).  She stated 
experiencing sexual harassment while in the military and took 
a whole bottle of aspirin not to kill herself but to cause 
her discharge because she was unable to tolerate the 
environment.

On a VA examination in August 1997 the veteran claimed that 
she had a nervous condition due to harassing sexual remarks 
made during her period of active service.  The diagnosis was 
PTSD with social, vocational and industrial adjustment 
somewhat impaired.

Multiple relatives and the veteran's former husband reported, 
in combination, in January 1998 that she did not date much 
prior to service and had been a quiet person.  

After service she had a withdrawn personality with avoidance 
of subjects dealing with men.  She would want to be alone and 
get upset and angry over little things, and seem to explode.  

A lot of her problems reportedly were related to her service.  
Her inservice letters showed that she was troubled.  She 
reportedly wrote that military men tried to force her to have 
sex, putting their hands all over her.  She had been called 
names during her service.  She had had trouble with the 
sexual part of her marriage.  She was described as becoming 
nervous and quiet and being negative when sex was discussed. 

She reportedly had been raped in August 1966.  Her entire 
health problem was felt to have evolved from what she 
suffered during her active service, even the way she ate.  
She was not proud of her military service and her bad 
experiences had turned her against men.  Beginning in 1993, 
she had outbursts of rage with no apparent reason.  There 
seemed to be an underlying problem.

The veteran's former spouse reported in January 1998 that she 
had trouble keeping everything together when they were 
married.  She reportedly did not feel good about herself.  
She reportedly had been raped in about August 1966, before 
they started dating.  He thought that that only added to what 
she was going through.  She never talked about active duty.  
She brushed it aside if someone mentioned it.  He believed 
that she wanted to forget she ever served and was not proud 
that she had served.

On a May 1998 VA psychiatric examination the veteran referred 
to the prior diagnosis of PTSD.  She stated that she had 
taken an overdose of aspirin to get out of the military.  She 
stated that the men during active service harassed her 
constantly, which resulted in her mental/emotional trouble.  
She recalled that a couple of men tried to rape her but she 
acted drunk and this prevented it.  She stated that when she 
went out with anybody during the service she had to "beat" 
them off of her.  She also reported slashing her wrists 
during active service in order to get out of the military.  

A May 1998 VA psychiatric examination report shows the 
examiner found no evidence for PTSD.

A July 1998 VA Mental Hygiene Clinic report showed the 
veteran reported she had been sexually harassed in service 
and noted an attempted rape by a black man.  She also 
reported she had been raped at gunpoint in 1966, after 
service.  

Reports of September 1998 show that the veteran had been 
treated for chronic PTSD.  The impression was that she had 
chronic PTSD associated with dysthymia and a generalized 
anxiety disorder.  It was stated that PTSD was due to sexual 
trauma.  It was noted that the most violent trauma had 
occurred following her discharge from active service.

A transcript (T.) of an August 1999 hearing before a hearing 
officer at the RO is on file.  The veteran's testimony was 
that she was verbally and physically harassed by sailors 
during her service and took aspirin to get out.  She 
explained that all the females were "harassed" this way.  T. 
at 3.  She had also scraped her wrists in an effort to get 
out.  She recalled that she gave the reasons for injuring her 
wrists during active service as having involved a boyfriend 
but she testified that that was not the real reason.  T. at 
4.  She stated that a number of her fellow servicewomen had 
been talking about people who got out of service by taking an 
aspirin overdose.  T. at 5.  

She had been told before her second overdose that she would 
be automatically discharged if she did it again, which is 
what she wanted and what happened.  She also explained that 
the boy she had referred to as her boyfriend in connection 
with the first episode of self-inflicted wrist wounds and 
aspirin overdose was just a real good friend whom she had 
known since she was 9 years old.  T. at 7.  She testified 
that she started to receive psychiatric care in March 1998.  
T. at 8.  She had done bookkeeping work following separation, 
which she had to quit in 1992 because of arthritis, nerves 
and the inability to tolerate things as she aged. T. at 9.  

Between 1965 and 1992, she reportedly did not seek or have 
any treatment but she went through a lot of pain and disgust.  
She did not know what was wrong with her.  
She had blow-up spells.  She stated that her rape about 3 
years following separation added to her PTSD.  T. at 11.  She 
described her inservice stressors as an attempted rape with 
the man spreading the rumor that she had had sex with him 
afterwards and an attempted drowning incident at a military 
pool by a man whom she refused to date.  T. at 12.  She felt 
that she was targeted by the men during active service.  T. 
at 13.

In May 2000 the Board denied entitlement to service 
connection for PTSD because the service records and other 
credible supporting evidence did not verify the claimed 
stressors, and there was no diagnosis of PTSD based on a 
verified stressor.

The pertinent evidence submitted since the Board's decision 
of May 2000 includes 
VA treatment records dating from 1999 referring to a 
diagnosis of chronic PTSD.

Also of record is an August 2000 statement from EMM, MD, the 
veteran's treating physician.  He referred to the veteran's 
treatment for PTSD which dated back to her military service 
in the 1960's.  

A July 2000 clinical notation from a treating VA psychologist 
shows that the veteran reported being concerned about a 
previous report in which the psychologist referred to sexual 
trauma in service and following service and appeared to have 
suggested that the second event was more significant.  

The treating psychologist essentially noted that the 
veteran's original traumatic event occurred in service with 
superimposed trauma following service.  Therefore, the issue 
with VA should consist of an assessment of the original or 
inservice traumatic event.  Pertinent diagnosis was PTSD.  

The veteran and GB, appeared for a Travel Board hearing 
before the undersigned Member of the Board in June 2002.  A 
transcript (T.) is of record.  



The veteran reported that during service she was the victim 
of an attempted rape and sexual harassment that led to her 
eventual suicide attempt and subsequent administrative 
discharge from service due to inability to adapt to military 
life.  

She did not report any of the incidents through her chain of 
command or military police.  She noted that she served in the 
Navy as a dispersing clerk doing payroll for the squadrons.  
She worked in an office with other women and men.  Some of 
the men and bosses harassed her.  


Criteria

The law provides that, when a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and an adverse 
determination as to either question is appealable.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 1991& Supp. 2002); 38 C.F.R. § 3.156(a) 
(2002).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.


In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  In accordance with the CAVC ruling in Barnett v. 
Brown, 
8 Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).




If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 7 Supp. 2002); 38 
C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incur 
red in service.  38 C.F.R. § 3.303(d) (2001).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, her lay testimony alone may establish 
the incurrence of the claimed inservice stressor in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of her service.  38 
C.F.R. § 3.304(f); see also, Cohen v. Brown, 10 Vet. App. 128 
(1997).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, as follows:

(3) If a PTSD claim is based on in-
service personal assault, evidence from 
sources other than the veteran's service 
records may corroborate the veteran's 
account of the stressor incident.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  


VA will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

67 Fed. Reg. 10330, 10332 (Mar. 7, 2002) (to be codified at 
38 C.F.R. § 3.304(f)). When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

When there is an intervening change in the law or regulation 
creating a new basis for entitlement to benefits, the 
veteran's claim under the liberalizing regulation is a claim 
separate and distinct from the claim previously and finally 
denied prior to the liberalizing regulation and may be 
reviewed on a de novo basis.  See Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), 
cert. denied, 513 U.S. 810 (1994).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the CAVC 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities." VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

Under the old and new versions of 38 C.F.R. § 3.304(f), 
service connection for PTSD requires a current diagnosis of 
that disorder in accordance with DSM-IV, adequate evidence of 
an inservice stressor, and credible supporting evidence 
linking the stressor to service.


Analysis

The veteran seeks to reopen her claim of entitlement to 
service connection for PTSD previously denied by the Board in 
May 2000. 

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

In May 2000, the Board found that there was no diagnosis of 
PTSD based on a verified stressor.  

In this case, prior to considering whether a new basis for 
entitlement to benefits is created under 38 C.F.R. § 
3.304(f), with respect to personal assaults as amended in 
March 2002, the Board may not overlook the fact that the 
submitted private and VA evidence from treating physicians 
appear to trace the etiology of PTSD to personal assault in 
service.  

Such medical opinions were not previously available in May 
2000.  Moreover, the Board points out that PTSD has been 
diagnosed on a number of occasions in this case.  Those 
diagnoses are presumed to be in accordance with DSM-IV.  
Cohen v. Brown, 10 Vet App 128 (1997).

Importantly, the Board notes that such added new medical 
evidence bears directly and substantially on the specific 
issue at hand and is neither cumulative nor redundant; and by 
itself or in combination with the other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's acquired PTSD.  
Accordingly, the veteran's claim of entitlement to service 
connection for PTSD, is reopened.  38 C.F.R. § 3.156(a).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted to this extent, only. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

